Name: Commission Regulation (EC) No 2729/98 of 17 December 1998 amending Regulation (EC) No 2628/97 as regards transitional provisions for the start-up period of the system for the identification and registration of bovine animals
 Type: Regulation
 Subject Matter: means of agricultural production;  foodstuff;  information technology and data processing;  marketing;  animal product;  health
 Date Published: nan

 EN Official Journal of the European Communities 18. 12. 98L 343/12 COMMISSION REGULATION (EC) No 2729/98 of 17 December 1998 amending Regulation (EC) No 2628/97 as regards transitional provisions for the start-up period of the system for the identification and registration of bovine animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (1), and in particular Article 10(f) thereof, Whereas Commission Regulation (EC) No 2628/97 (2), as amended by Regulation (EC) No 2105/98 (3), lays down detailed rules on the transitional provisions for the start-up period of the system to identify and register bovine animals; Whereas, in the light of the practical difficulties involved in identifying for a second time bovine animals born before 1 January 1998 by tagging them with new ear-tags, the rules laid down earlier for bovine animals born after 1 January 1998 should also be applied to them; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee of the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS REGULATION: Article 1 In Article 1(6) of Regulation (EC) No 2628/97, are born after 1 January 1998' is hereby deleted. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 117, 7. 5. 1997, p. 1. (2) OJ L 354, 30. 12. 1997, p. 17. (3) OJ L 267, 2. 10. 1998, p. 4.